Title: Notes re Orleans Defense Bill, 31 January 1807
From: Jefferson, Thomas
To: 


                        
                            
                                31 Jan. 1807
                            
                        
                        Notes on the Bill for the defence of Orleans.
                        A. §.1.l.10. two millions of acres will only provide for 6250. men if the alternate quarter sections be
                            reserved. we ought to have 30,000. men at least there. that territory will never be invaded by an army of less than 15. or
                            20,000. men. leave a blank for the numbers of millions of acres
                        B. §.2.l.3.4. cl ‘other than those of surveying expences & office fees’. many a man can carry an able body
                            there (which is all we want) who could not carry surveying expences.
                        C. §.2.l.6.7.8. cl ‘and who was not Etc. _____ to Missisipi’. and instead thereof line 5. after
                            ‘citizen’ insert ‘of some one’. we should not weaken any of the territories; nor should we tempt the Creoles of Louisiana
                            to remove to the lower government. they would strengthen the wrong party
                        D. §.2.l.13. cl ‘and Etc _____ to the end of the section. I suggest this on the advice of others who
                            say that the bug bear of military tenure will defeat the bill. if so, let us have the men as mere militia, which they will
                            be of course, without saying any thing about it. I am doubtful.
                        E. §.3. had not the whole of this section better be
                            omitted. the people will certainly build themselves houses to live in, & clear lands to make bread, if they actually
                            reside there. unnecessary restrictions & forfietures have a discouraging aspect.
                        D.d. §.5. cl the Proviso l.11. this depends on amendment D.
                        F. §.6. the utility of this section should be well considered. to permit a transfer to an able bodied man
                            will often strengthen the settlement & in no case can weaken it. interchanges, which might gratify and benefit both
                            parties, would always be innocent.
                        
                     
                        
                           G §.7.
                           l.2. cl ‘the military services or’. 
                           } these depend on
                            amendment D.
                        
                        
                           
                           l.15. cl ‘in case Etc ___ to ‘on his part’ l.23.
                        
                     
                  
                        H §.12.l.5. cl ‘such applicant Etc __ to ‘lands’ l.11 a consequence of amendment B.
                    